Citation Nr: 0715121	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  02-06 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
bilateral nephrocalcinosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1991 to July 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, granted 
service connection for bilateral nephrocalcinosis and a 
noncompensable evaluation was assigned.  The veteran had a 
hearing before the Board in June 2005 and the transcript is 
of record.

The case was brought before the Board in September 2005, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include affording him a VA 
examination.  Thereafter, an October 2006 rating decision, in 
pertinent part, granted the veteran an increased rating for 
bilateral nephrocalcinosis, assigning the disability a 30 
percent rating, effective July 31, 1999, the date of his 
separation from the military.  Regardless of the RO's action, 
the claim remains properly before the Board here because the 
October 2006 grant was less than the maximum available 
benefit available.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, despite the extensive procedural history of this 
case, it must again be remanded.  The RO did not comply with 
the Board's prior Remand orders.


The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet.App. 268 
(1998).  When the Board last remanded the claim in September 
2005, it was, in part, for the purpose of affording the 
veteran a new VA examination to ascertain the nature and 
extent of severity of disability due to nephrocalcinosis.  
The RO was instructed to obtain any and all recent treatment 
records for the veteran prior to scheduling the veteran for 
the VA examination and the examiner was instructed to verify 
that the entire C-file was reviewed in rendering his 
decision. 

Here, the veteran was afforded a VA examination in March 2006 
where the examiner indicated he had reviewed the C-file prior 
to rendering an opinion.  At that time, however, the C-file 
only contained treatment records through November 2005. 

After the VA examination was already complete, the RO 
requested and obtained treatment records through August 2006, 
to include continuing treatment for the veteran's condition 
and various diagnostic testing results, which are relevant to 
ascertaining the current severity of his condition.  Indeed 
the March 2006 VA examiner specifically noted he relied on 
objective testing results found in the veteran's file at the 
time.  The record should have contained more recent testing 
as well as treatment records from 2006.

The Board cannot begin to speculate whether these more recent 
records would have altered the examiner's opinion and, 
therefore, the claim must be remanded.  In light of the 
thorough testing the veteran has already received at the VA, 
a new examination is not necessary, but the RO should request 
a medical opinion from the March 2006 examiner to amend his 
opinion as necessary in light of the most recent medical 
evidence. 

Prior to requesting the medical opinion, however, the RO 
should take this opportunity to obtain recent outpatient 
treatment records from August 2006 to the present.

According to an April 2007 statement by the veteran's 
representative, the veteran seems to be also raising extra-
schedular considerations.  That is, the veteran alleges he 
may be entitled to an increased evaluation for his disability 
in accordance with 38 C.F.R. § 3.321 as an exceptional case.  
The RO should advise the veteran on the laws pertinent to 
extra-schedular evaluations and consider whether referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is warranted given the 
evidence.  See 38 C.F.R. § 3.321(b)(1) (2006).  Since it is 
necessary to seek a medical opinion for reasons asserted 
above, the RO should also request the medical examiner to 
comment on whether the effects of the veteran's disability 
are unusual or otherwise exceptional in regard to 
interference with employment or frequent periods of 
hospitalization. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
for his nephrocalcinosis condition from 
the VA medical system in Bay Pines, 
Florida from August 2006 to the present. 
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After obtaining the above records, to 
the extent available, request a medical 
opinion from the March 2006 VA examiner 
asking him to review the entire C-file and 
his previous opinion and reevaluate the 
extent of severity of disability due to 
nephrocalcinosis in light of the more 
recent medical records.  The examiner must 
acknowledge such review in the opinion.  
The examiner should also comment on whether 
the veteran's disability paints an unusual 
disability picture in regard to 
interference with employment or frequent 
hospitalizations.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the claim.  The RO 
must consider all applicable laws and 
regulations, including but not limited to, 
consideration of referring the case for 
extra-schedular consideration.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  Thereafter, claim 
should be returned to the Board for 
appellate review.
  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


